Citation Nr: 0806765	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in January 2008.  A transcript is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for individual unemployability in 
January 2004.  At present, the veteran is service connected 
for vestibular dysfunction (30%), a mood disorder (30%), 
diplopia, left eye, with incomplete 6th cranial nerve palsy 
(10%), loss of olfactory sense (10%), degenerative disease of 
the cervical spine (10%), epilepsy (10%), a nasal fracture 
(10%), scars of the face and neck (0%), fracture of the left 
zygoma and orbital plate (0%), and hearing loss (0%).

According to the veteran's testimony during his January 2008 
Board hearing, he was last employed in June 1997.  The 
veteran testified that he left his last job as a result of 2 
grand-mal seizures.  Although the veteran was afforded 
vocational rehabilitation administered by the Social Security 
Administration (SSA), the veteran testified that he was 
unable to put in the hours necessary, during the day, to 
obtain employment.  The veteran is not currently in receipt 
of SSA benefits, as the veteran and his wife are currently 
receiving the maximum allowable benefit per month following 
his most recent increase in VA compensation.

The veteran's claim for individual unemployability was denied 
in an April 2004 rating decision.  The RO stated that the 
veteran was not considered unemployable by the SSA, and that 
the veteran earned $14,000 in the 12 months prior to 
adjudication.  The veteran filed a notice of disagreement in 
February 2005, noting that he was unable to find gainful 
employment as a result of his service-connected disabilities, 
and that his disabilities barred him from vocational 
rehabilitation.  An August 2005 De Novo review upheld the 
previous decision, and that decision was affirmed via an 
August 2005 statement of the case.  In his formal appeal of 
September 2005, the veteran stated that his psychiatric 
problems have worsened, in that he noted the presence of 
violent tendencies, some directed specifically toward on of 
his treating physicians.

The Board notes that, although the veteran is no longer 
receiving SSA compensation, VA has a statutory duty to obtain 
his SSA records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
However, the SSA records, to include those related to his 
vocational rehabilitation training, are not in the claims 
file.  These records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, during the veteran's January 2008 Board hearing, he 
testified that he was currently receiving treatment at the 
Stanford VA Hospital for epilepsy and other disorders.  He 
then stated that he received VA psychiatric care, monthly, at 
the Tampa VA Hospital.  To date, these records have not been 
associated with the veteran's claims file.  When reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 
(1990).   There is no indication that a request for these 
records has been made.  It is essential that any outstanding 
VA treatment or hospitalization records be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).  On remand, the RO should obtain complete 
information from the appellant regarding the health care 
providers that have provided treatment to the veteran for his 
service-connected conditions, and should associate any 
records not already obtained with the record on appeal.

As referenced above, the veteran stated in his September 2005 
substantive appeal that his psychiatric problems have 
worsened, in that he noted the presence of violent 
tendencies, some directed specifically toward on of his 
treating physicians.  He also raised a claim for an increased 
rating for his service-connected mood disorder during the 
veteran's January 2008 Board hearing.  The RO has yet to 
consider this claim.  The Board recognizes that the normal 
course of action would be to dispose of the issue of 
entitlement to an increased rating for his service-connected 
mood disorder by referring it to the RO in the Introduction 
of the decision.  However, such action is not possible in 
this case.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
determination regarding the remanded issue of an increased 
rating for his service-connected mood disorder could have an 
impact on the veteran's TDIU claim.  The Board therefore 
finds these issues to be inextricably intertwined.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  In this case, the Board finds that the veteran 


should be afforded a VA psychiatric examination for the 
purpose of assessing his current level of psychological 
disability.  Further, the veteran should also be afforded a 
VA examination to assess whether he is unable to secure 
substantially gainful employment due solely to service-
connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.  Records related 
to the vocational rehabilitation training 
that the veteran received through the SSA 
should also be obtained.

2.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all VA and 
non-VA medical care providers who treated 
the veteran for his service-connected 
conditions.  Of particular interest are 
medical records from the VA medical 
center in Tampa, Florida, and the 
Stanford VA Hospital.  After obtaining 
proper authorization, the AMC should 
obtain any relevant records from any 
providers that are not already of record 
in order to ensure that complete records 
from these facilities are of record.

3.  After receiving the above medical 
records, to the extent possible, the 
veteran should be scheduled for an 
examination with an appropriate 
specialist in order to determine the 
nature and severity of his service-
connected mood disorder, to include all 
appropriate diagnostic testing.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  A 
rationale for any opinion expressed 
should be provided.

4.  After receiving the above medical 
records, to the extent possible, schedule 
the veteran for an examination, to 
include all appropriate diagnostic 
testing, to determine whether the veteran 
is unable to secure substantially gainful 
employment due solely to service-
connected disabilities.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  A rationale for 
any opinion expressed should be provided.

5.  Thereafter, adjudicate the intertwined 
claim of entitlement to an increased rating 
for the veteran's service-connected mood 
disorder and re-adjudicate the TDIU claim.  
If any benefit sought on appeal remains 
denied, the veteran and his attorney should 
be provided a supplemental statement of the 
case (SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

